Citation Nr: 0302729	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  91-23 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for diabetes mellitus, on appeal from the initial 
grant of service connection.

2.  Entitlement to service connection for post traumatic stress 
disorder (PTSD).

3.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability (TDIU) due to 
service-connected disability.


REPRESENTATION

Appellant represented by:	Sean Kendall, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1967.  

In a May 1989 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, 
denied entitlement to service connection for PTSD.  In 
October 1991 and March 1994, the Board of Veterans' Appeals 
(Board) remanded the claim for additional development.  On 
appellate review in June 1997, the Board denied the matter.  
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).

After reviewing a May 1999 Joint Motion for Remand and Stay 
of Proceedings, by an order issued that same month, the Court 
granted the parties' motion, thereby vacating the June 1997 
Board decision and remanding the issue.  The Board remanded 
this matter to the RO in March 2000.  

The additional matters come before the Board on appeal from 
February and August 2002 rating decisions.  In February 2002, 
the RO awarded service connection for diabetes mellitus and 
assigned a 20 percent rating.  Entitlement to a TDIU was 
denied by means of the August 2002 rating decision. 


REMAND

Appellate review of the veteran's claims at this time would 
be premature.  In a statement received at the Board in 
January 2003, he said that he wanted to attend a 
videoconference hearing before a Member of the Board.  
Accordingly, in order to afford the veteran due process, this 
case must be remanded to the RO for an appropriate hearing to 
be scheduled.

The appeal is REMANDED for the following action:

Schedule the veteran for a videoconference 
hearing at the RO, before a Member of the 
Board, in accordance with applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. SABULSKY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).



